        Case 2:20-cv-05809-NIQA Document 2-3 Filed 11/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILADELPHIA RESTAURANT                      :
OWNERS AGAINST LOCKDOWN, LLC                 :
1223 Walnut Street                           :
Philadelphia, PA 19107                       :
                                             :
                      Plaintiff,             :
                                             :     Civil Action No.: 2:20-CV-5809
       v.                                    :
                                             :
JAMES KENNEY, in his official capacity       :     EMERGENCY MOTION FOR
as Mayor of the City of Philadelphia         :     TEMPORARY RESTRAINING ORDER
City Hall, Rm. 204                           :     AND INJUNCTION WITHOUT NOTICE
Philadelphia, PA 19107                       :     PURSUANT TO RULE 65
                                             :
              AND                            :
                                             :
CITY OF PHILADELPHIA                         :
1515 Arch Street, Suite 15                   :
Philadelphia, PA 19102                       :
                                             :
                      Defendants.            :


                                             ORDER


       AND NOW, this                day of                               ,   2020,   upon   the

Emergency Motion for Temporary Restraining Order and Injunction without Notice against

Defendants, James Kenney, in his official capacity as Mayor of the City of Philadelphia, and the

City of Philadelphia, filed by Plaintiff, Philadelphia Restaurant Owners Against Lockdown, LLC,

Plaintiff’s Supporting Memorandum of Law, Plaintiff’s Complaint, the Affidavit of Stavros

Vasiliadis, and the Certification of Brian E. Fritz, Esquire, and having held a hearing on

_______________________________, 2020, the Court finds that Plaintiff has established that:
          Case 2:20-cv-05809-NIQA Document 2-3 Filed 11/20/20 Page 2 of 3




         1. There is a substantial likelihood that the Plaintiff will succeed on the merits of its claims

             against the Defendants;

         2. The Plaintiff will suffer immediate and irreparable harm if the Defendants’ unlawful

             and unconstitutional conduct remains unabated, namely the Constitutional violations

             as alleged in Plaintiff’s Complaint, the taking of property, the closure of business, and

             the loss of their livelihood;

         3. The irreparable injury the Plaintiff faces outweighs the injury that the Defendants will

             sustain as a result of the immediate injunctive relief; and

         4. The public interest will be served by the granting of the immediate injunctive relief.

         WHEREFORE, IT IS HEREBY ORDERED THAT the Emergency Motion for

Temporary Restraining Order and Injunction without Notice is GRANTED. Accordingly, the

Defendants are hereby bound and enjoined from enforcing the ban on indoor dining at restaurants

located within the City and County of Philadelphia for the duration of this Temporary Restraining

Order.

         IT IS HEREBY FURTHER ORDERED THAT:
         1. A hearing is set on Plaintiff’s Motion for Preliminary Injunction to be hold on

             ___________________, 2020 at ______o’clock a.m./p.m. in Courtroom

             of the United States District Court for the Eastern District of Pennsylvania.

         2. The hearing will/will not be held using remote video-conference technology.

         3. Plaintiff, by and through their attorney, Fritz & Bianculli, LLC, shall provide notice of

             this Order, and, to the extent they have not already, make service of all papers upon the

             Defendants.
 Case 2:20-cv-05809-NIQA Document 2-3 Filed 11/20/20 Page 3 of 3




4. This Temporary Restraining Order is entered at ____________a.m./p.m. and shall

   remain in effect pursuant to Rule 65 of the Federal Rules of Civil Procedure, unless

   otherwise modified by an Order of this Court.

   SO ORDERED.

   ENTERED this__________ day of_________________________, 2020.



                                    ____________________________________
                                                                  U.S.D.J.
